DETAILED ACTION
Status of Claims

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for Application #16/707,233, filed on 09/03/2021, has been entered.  The following is a NON-FINAL OFFICE ACTION in response to the request for continued examination.
Claims 1-20 are now pending and have been examined.

	

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 10, and 19 of U.S. Patent No. 10,504,150 and claims 1, 10, and 19 of Patent No. 10,192,241.  The dependent claims of this application are rejected by virtue of their dependency on the independent claims.




Claim Rejections - 35 USC § 101
Claims 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
In Step 1 of the analysis, Claim 19 is directed to a non-transitory computer-readable medium.  Therefore, it is considered an article of manufacture, which is a statutory category for patentability.  Claim 19 is also in conformity with the Kappos Memorandum of 2010 regarding medium claims.    
The analysis continues with Step 2A, Prong 1 of the analysis.  In this step, the examiner identifies any abstract ideas or similar judicial exceptions the claims are directed to.  The claims are directed to the abstract idea of receiving geo-location information from a mobile device of a user, performing a query of at least one tier of the cached advertiser data using the geo-location information, determining one or more advertisements based on the results of the query, and sending one or more advertisements to the user and to a plurality of potential customer selected from the multiple potential customers with information using the geo-location information for the mobile device of the user.  This is considered a mental process, in which a human operator with access to the data structure comprising two tiers of cached advertiser data and the mobile device location.  A human operator could simply compare the mobile device location to the tiered data using a query, and then select  advertisements based on the results.  The abstract idea could also be considered an organization of human activity, namely advertising, as all advertising includes selection and sending of advertisements based on some kind of targeting criteria and some kind of user characteristic, in this case user location data.  The addition by amendment of an indicated resolution does not change the nature of the invention, as there is no detail as to how the resolution was “indicated,” or what the source of the indication was.  The 
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the other abstract idea is integrated into a practical application.  The other elements of the claims include the actual receiving of geo-location information and sending of the advertisements.  While no structure or technology is recited in these steps, even if they were these step would still be considered “receiving and/or transmission of data over a network,” which is listed as an example of conventional computer functioning in the MPEP 2106.05 (d) (ii), citing Symantec, Ultramercial, and buySAFE v Google.  The steps also include the actual caching step of at least two tiers of cached advertiser data, each of the two tiers having a respective geographic resolution.  Such a step is not considered a practical application, as the step simply stores data and into two tiers, such as an address and a zip code tier.  Almost any data structure has rows and columns or other partitions that can be used for separate data points for the same population.  Further, the MPEP 2106.05 (d) (ii) lists “receiving, processing, and storage of data” as an example of conventional computer functioning, citing Alice Corp- “electronic recordkeeping”, OIP Techs- “storing and retrieving information in a memory,”  Versata Dev Grp v SAP- “arranging a hierarchy of groups, sorting information and determining a price.”  Claim 1 includes a processor and memory, but these components are recited at a high level of generality, and are therefore considered a generic recitation of components that simply are used as tools to automate 
Per Step 2B of the analysis, the examiner must now consider if the other claim elements beyond the abstract idea itself go beyond what is considered “well-understood, routine, and conventional in the pertinent arts.  The other elements of the claims include the actual “receiving” and “sending” steps.  While no structure or technology is recited in these steps, even if they were these step would still be considered “receiving and/or transmission of data over a network,” which is listed as an example of conventional computer functioning in the MPEP 2106.05 (d) (ii), citing Symantec, Ultramercial, and buySAFE v Google.  The steps also include the actual caching step of at least two tiers of cached advertiser data, each of the two tiers having a respective geographic resolution.  This step simply stores data and into two tiers, such as an address and a zip code tier.  Almost any data structure has rows and columns or other partitions that can be used for separate data points for the same population.  Further, the MPEP 2106.05 (d) (ii) lists “receiving, processing, and storage of data” as an example of conventional computer functioning, citing Alice Corp- “electronic recordkeeping”, OIP Techs- “storing and retrieving information in a memory,”  Versata Dev Grp v SAP- “arranging a hierarchy of groups, sorting information and determining a price.”  Claim 1 includes a processor and memory, but these components are recited at a high level of generality, and are therefore considered a generic recitation of components that simply are used as tools to automate the abstract idea.  The examiner does not see evidence of a “particular machine or transformation” (see MPEP 2106.05 (b) and (c)).  The fact that each tier is being defined by a desired “geographic” resolution does not change the nature of the analysis, as there is no technical aspect to what kind of data 
When the claim elements are considered as an ordered combination, the analysis does not change.  The examiner only sees the five logical steps to carry out the abstract idea, namely store the data, receive user location information, query the stored data based on the location information, select an advertisement, and send the advertisement.  Therefore, the ordered combination does not change the analysis.   	
Regarding the dependent claims, claim 20 further limits the tiers to having keys based on a translation of an extended zip code.  This is considered insignificant extra-solution activity, as the information being customer information does not change the nature of the invention (see MPEP 2106.05 (g)).  Further, as written, absent any further detail, the limitation is considered non-functional descriptive language as far as eligibility is concerned.  Further, the examiner takes Official Notice that it is old and well known in the computer arts for a data structure to have two tiers with some kind of location information.  
Therefore, claims 19-20 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility, July 15th, 2015, and May 2016.   



Claim Rejections - 35 USC § 103(a)
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tzamaloukas, et al., Pre-Grant Publication No. 2008/0059424 A1 in view of Ho, et al., Pre-Grant Publication No. 2009/0216642 A1 and in further view of Kingman, et al., Patent No. 8,825,662 B1.
Regarding Claim 19 Tzamaloukas teaches:
A medium… comprising:
a query module configured to receive geo-location information from a mobile device of a user (see at least [0007], [0026], [0043]-[0049], and [0058]-[0059])
perform a lookup in the geo-indexed cache using the geo-location information and an indicated geographic precision to select a tier among the at least two tiers 
determine location data for the mobile device of the user using the tier of the cache selected by performing the lookup using the geo-location information and the geographic precision (see at least [0026]-[0027], [0043]-[0046], and [0058]-[0059]) 
an ad recommendation module configured to control transmission of advertisements based on the location data for the mobile device of the user (see at least Abstract, [0026]-[0027] and [0043]-[0046], especially Figure 2A, [0027], and [0033] which teaches sending of the advertisements)
Tzamaloukas, however, does not appear to specify:
a cache separated into at least two tiers 
an indicated respective geographic resolution
determine location data for the mobile device of the user using the tier of the cache selected by performing the lookup using the geo-location information and the indicated geographic precision
Ho teaches:
a cache separated into at least two tiers  (see at least [0075]-[0077] and [0085]-[0087] in which demographic tiers associated with specific geographic areas, the tiers used for targeting of advertisements in a campaign, are comprised of keys that are also demographic members of the demographic tiers, and the keys correspond to the user/customer that the information is for; see also at least [0075]-[0077] and [0085]-[0087] in which demographic tiers associated with specific geographic areas, the tiers used for targeting of advertisements in a campaign, are comprised 
an indicated respective geographic resolution (see Figure 8 and [0088] in which the advertiser specifies a geographic resolution such as city or zip as a resolution for a targeting area)
determine location data for the mobile device of the user using the tier of the cache selected by performing the lookup using the geo-location information and the indicated geographic precision (see Figures 2-3 and 8-10 and [0075]-[0077], [0085]-[0089], [0098], and [0113]-[0114] in which the geographic resolution from the tiers of resolution is used to identify users for targeting)
It would be obvious to one of ordinary skill in the art to combine Ho with Tzamaloukas because Tzamaloukas already teaches geographic areas related to sets of advertising longitude and latitude values, but only teaches an advertiser selecting one geographic area, but many advertisers would want to advertise to different areas for different purposes, and a resulting second geographic area would result in another “tier” with sets of longitude and latitude values for that advertiser.  Further, using location and other data related to mobile phone users, as found in Tzamaloukas, without PII, such as in [0113]-[0114] of Ho in which an IP address of the user could be used to target the user by matching the target tier location to IP addresses within that location tier, could be used to target individual users while addressing privacy concerns for the user data.   
Tzamaloukas and Ho, however, does not appear to specify:
wherein at least some of a first geographic area of a first tier of the at least two tiers is within a second geographic area of a second tier of the at least two tiers
Kingman teaches:
wherein at least some of a first geographic area of a first tier of the at least two tiers is within a second geographic area of a second tier of the at least two tiers (see Column 6, lines 22-51 and Column 7, line 61-Column 8, line 64 in which there are various geographic tiers with various levels of resolution, such as address, city, state, and in which these would inherently overlap or have one tier at least partially “within” the other as they are for the same areas)
It would be obvious to one of ordinary skill in the art to combine Kingman with Tzamaloukas and Ho because Tzamaloukas already teaches geographic areas related to sets of advertising longitude and latitude and Ho teaches location tiers based on IP addresses and using tiers that at least partially overlap would allow for targeting at various resolutions within the same overall area an advertiser may want to target.

Regarding Claim 20, the combination of Tzamaloukas, Ho, and Kingman 
the medium of claim 19
Ho further teaches:
wherein the at least two tiers comprise keys based on a translation of an extended zip code for a customer (see at least [0041] in which the tiers could be delineated by zip or zip+4; see also [0073]-[0077] in which there could be multiple demographic/geographic tiers for each advertiser; see also at least [0075]-[0077] and [0085]-[0087] in which demographic tiers associated with specific geographic areas, the tiers used for targeting of advertisements in a campaign, are comprised of keys that are also demographic members of the demographic tiers, and the keys correspond to the user/customer that the information is for; see also at least [0041] in which the tiers could be delineated by zip or zip+4; see also [0073]-[0077] in which there could be multiple demographic/geographic tiers for each advertiser)
It would be obvious to one of ordinary skill in the art to combine Ho with Tzamaloukas because Tzamaloukas already teaches geographic areas related to sets of advertising longitude and latitude values, and using zip codes and addresses would give the advertiser greater versatility in the options for designating geographic areas.

 

Response to Arguments

Regarding the rejections based on 35 USC 101
The amendments to the claims have overcome the 101 rejection for claims 1-18 and the rejection has been withdrawn.  Further, because the arguments directed to the 101 rejection were based on independent claims 1 and 10, the arguments have not been addressed here.  
   
   Regarding the rejections based on 35 USC 103
The arguments have been considered in light of the applicant’s amendments to the claims, but are MOOT in light of the new grounds of rejection of claims 19-20 necessitated by the amendments.
Further, the amendments to the claims have overcome the 103 rejection for claims 1-18 and the rejection has been withdrawn.


Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 8:30am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682